Title: [August 1776]
From: Adams, John
To: 



      Notes of Debates on the Articles of Confederation, Continued Aug. 1. 1776.
      
      
       Hooper. N.C. is a striking Exception to the general Rule that was laid down Yesterday, that the Riches of a Country are in Proportion to the Numbers of Inhabitants. A Gentleman of 3 or 400 Negroes, dont raise more corn than feeds them. A Labourer cant be hired for less than £24 a Year in Mass. Bay. The neat profit of a Negro is not more than 5 or 6£ pr. Annum. I wish to see the day that Slaves are not necessary. Whites and Negroes cannot work together. Negroes are Goods and Chattells, are Property. A Negro works under the Impulse of fear—has no Care of his Masters Interest.
       17. Art.
       Dr. Franklin moves that Votes should be in Proportion to Numbers.
       Mr. Middleton moves that the Vote should be according to what they pay.
       Sherman thinks We ought not to vote according to Numbers. We are Representatives of States not Individuals. States of Holland. The Consent of every one is necessary. 3 Colonies would govern the whole but would not have a Majority of Strength to carry those Votes into Execution.
       The Vote should be taken two Ways. Call the Colonies and call the Individuals, and have a Majority of both.
       Dr. Rush. Abbe Reynauld Raynal has attributed the Ruin of the united Provinces to 3 Causes. The principal one is that the Consent of every State is necessary. The other that the Members are obliged to consult their Constituents upon all Occasions.
       We loose an equal Representation. We represent the People. It will tend to keep up colonial Distinctions. We are now a new Nation. Our Trade, Language, Customs, Manners dont differ more than they do in G. Britain.
       The more a Man aims at serving America the more he serves his Colony.
       It will promote Factions in Congress and in the States.
       It will prevent the Growth of Freedom in America. We shall be loth to admit new Colonies into the Confederation. If We vote by Numbers Liberty will be always safe. Mass, is contiguous to 2 small Colonies, R.I. and N.H. Pen. is near N.Y. and D. Virginia is between Maryland and N. Carolina.
       We have been too free with the Word Independence. We are dependent on each other—not totally independent States.
       Montesquieu pronounced the Confederation of Licea the best that ever was made. The Cities had different Weights in the Scale.
       China is not larger than one of our Colonies. How populous.
       
       It is said that the small Colonies deposit their all. This is deceiving Us with a Word.
       I would not have it understood, that I am pleading the Cause of Pensilvania. When I entered that door, I considered myself a Citizen of America.
       Dr. Witherspoon. Representation in England is unequal. Must I have 3 Votes in a County because I have 3 times as much Money as my Neighbour. Congress are to determine the Limits of Colonies.
       Governor Hopkins. A momentous Question. Many difficulties on each Side. 4 larger, 5 lesser, 4 stand indifferent. V. M. P. M. make more than half the People. 4 may alw
       C, N.Y., 2 Carolinas, not concerned at all. The dissinterested Coolness of these Colonies ought to determine. I can easily feel the Reasoning of the larger Colonies. Pleasing Theories always gave Way to the Prejudices, Passions, and Interests of Mankind.
       The Germanic Confederation. The K. of Prussia has an equal Vote. The Helvetic Confederacy. It cant be expected that 9 Colonies will give Way to be governed by 4. The Safety of the whole depends upon the distinctions of Colonies.
       Dr. Franklin. I hear many ingenious Arguments to perswade Us that an unequal Representation is a very good Thing. If We had been born and bred under an unequal Representation We might bear it. But to sett out with an unequal Representation is unreasonable.
       It is said the great Colonies will swallow up the less. Scotland said the same Thing at the Union.
       Dr. Witherspoon. Rises to explain a few Circumstances relating to Scotland. That was an incorporating Union, not a federal. The Nobility and Gentry resort to England.
       In determining all Questions, each State shall have a Weight in Proportion to what it contributes to the public Expences of the united States.
      
      
       
        
   
   Hooper is continuing the discussion of Article XI, on the method of apportioning taxes.


       
       
        
   
   In a vote in committee of the whole this day Chase’s motion to insert “white” before “Inhabitants” in Article XI lost by seven states to five, the vote being strictly sectional, though Georgia’s vote was divided and therefore not counted (Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:323).


        
   
   After the present paragraph there is an interval of space in the MS amounting to half a page, and thereafter the committee resumed discussion of Article XVII, broken off on 30 July, q.v., above.


       
       
        
   
   Compare Rush’s speech as reported by Jefferson in his PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:326.


       
       
        
   
   Virginia, Massachusetts, Pennsylvania, Maryland.


       
       
        
   
   Sentence breaks off thus in MS, but compare Jefferson’s summary of Hopkins’ remarks: “the 4. largest ... therefore would govern the others as they should please” (Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:326).


       
      
      

      Notes of Debates on the Articles of Confederation, Continued Aug. 2d.
      
      
       Limiting the Bounds of States which by Charter &c. extend to the South Sea.
       Sherman thinks the Bounds ought to be settled. A Majority of States have no Claim to the South Sea. Moves this Amendment, to be substituted in Place of this Clause and also instead of the 15th Article— No Lands to be seperated from any State, which are already settled, or become private Property.
       Chase denys that any Colony has a Right, to go to the South Sea....
       Harrison. How came Maryland by its Land? but by its Charter: By its Charter Virginia owns to the South Sea. Gentlemen shall not pare away the Colony of Virginia. R. Island has more Generosity, than to wish the Massachusetts pared away. Delaware does not wish to pare away Pensilvania.
       Huntington. Admit there is danger, from Virginia, does it follow that Congress has a Right to limit her Bounds? The Consequence is not to enter into Confederation. But as to the Question of Right, We all unite against mutilating Charters. I cant agree to the Principle. We are a Spectacle to all Europe. I am not so much alarmed at the Danger, from Virginia, as some are. My fears are not alarmed. They have acted as noble a Part as any. I doubt not the Wisdom of Virginia will limit themselves. A Mans Right does not cease to be a Right because it is large. The Question of Right must be determined by the Principles of the common Law.
       Stone. This Argument is taken up upon very wrong Ground. It is considered as if We were voting away the Territory of particular Colonies, and Gentlemen work themselves up into Warmth, upon that Supposition. Suppose Virginia should. The small Colonies have a Right to Happiness and Security. They would have no Safety if the great Colonies were not limited. We shall grant Lands in small Quantities, without Rent, or Tribute, or purchase Money. It is said that Virginia is attacked on every Side. Is it meant that Virginia shall sell the Lands for their own Emolument?
       All the Colonies have defended these Lands vs. the K. of G.B., and at the Expence of all. Does Virginia intend to establish Quitrents?
       
       I dont mean that the united States shall sell them to get Money by them.
       Jefferson. I protest vs. the Right of Congress to decide, upon the Right of Virginia. Virginia has released all Claims to the Lands settled by Maryland &c.
      
      
       
        
   
   This is a close paraphrase of a clause in Article XVIII of Dickinson’s draft, which listed the powers to be granted to Congress (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:550–551). The debate in committee this day actually continued that begun on 25 July (q.v., above) concerning Article XV, further consideration of which was postponed until after discussion of Article XVIII. This controversial clause was omitted in the second draft of the Articles as submitted to Congress on 20 August. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:680 and note 2; p. 682 and note 1.


        
   
   On 9 Aug. Samuel Chase wrote to Philip Schuyler: “when we shall be confederated States, I know not. I am afraid the Day is far distant, three great Difficulties occur—The Mode of Voting, whether by Colonies, or by an equal Representation; The Rule by which each Colony is to pay its Quota, and the Claim of several Colonies to extend to the South Seas, a considerable Diversity of opinion prevails on each Head” (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 2:44). Congress did not again take up the text of the Articles and attempt to complete them until 8 April 1777 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:240). Their subsequent history to the point of ultimate ratification, 1 March 1781 (see same, 19:208–223), may be best traced in Burnett, Continental CongressEdmund C. Burnett, The Continental Congress, New York, 1941., chs. 13, 25, or in the standard work on the subject, Merrill Jensen, The Articles of Confederation, Madison, 1940.


       
      
     